Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioya et al. (US4792694) in view of Asoma (US2010/0097493), Park et al. (US2018//0218710) and Holcomb et al. (US2018/0115776).
To claim 1, Shioya teach a method for controlling characteristics of collected image data, the method comprising: 
performing pre-processing of an image; configuring an optic based on the pre-processing to modify an optical path length to account for at least one feature of the pre-processed image (Fig. 5, column 12 lines 30-38, the optical path length correction systems 112 and 113 and the 
acquiring an image using the configured optic (column 14 lines 24-25).
But, Shioya do not expressly disclose said pre-processing using a graphics processing unit (GPU) by selecting regions of interest in the image through red/green/blue binning; processing the acquired image using the GPU; determining if the processed acquired image accounts for the at least one feature of the pre-processed image; outputting the acquired image when the determination is affirmative; and repeating the configuring of the optic and re-acquiring the image when the determination is negative.
However, Shioya does teach pre-processing image in RGB (101-103 of Fig. 5, column 12 lines 1-29).  Moreover, using a GPU for image or graphic processing is just plain obvious.  And binning is a conventional function of an image sensor to provide a lower resolution output while maintaining the field of view.
	Asoma teach an imaging apparatus adjusting brightness in image capture (Fig. 4, paragraph 0069), wherein said image apparatus comprises a preprocessing unit the preprocesses exposure image signal (paragraphs 0073, 0085, 0104) and a control unit checks the brightness distribution of captured image and repeat exposure control if said brightness distribution is determined to be inappropriate (paragraphs 0091, 0107, 0111), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Shioya, in order to provide automatic mechanism to effectively adjust and achieve target brightness.
	Park teach an image pre-processing module (Fig. 10) comprising multiple units such as cutting unit and binning correction unit to obtain a brightness-related value based on information 
	Holcomb furthers GPU can be implemented for pre-processing operations (paragraph 0029), wherein sub-sampling (binning) is performed on image in RGB format (paragraph 0047).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Park and Holcomb into the method of Shioya and Asoma, in order to implement pre-processing such as brightness control with GPU by design preference.

To claim 20, Shioya, Asoma, Park and Holcomb teach a device for controlling characteristics of collected image data (as explained in response to claim 1 above).



To claim 2, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the pre-processing includes taking at least one image (inherent in pre-processing such as subsampling or binning due to input requirement of an image).

To claim 3, Shioya, Asoma, Park and Holcomb teach claim 2.
Shioya, Asoma, Park and Holcomb teach wherein the one image is a sub-image (sub-sampling output would be considered sub-image; also image signals filter by RGB filters are also sub-image).

To claim 4, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein configuring an optic includes altering a micro optic to control the output at a sensor (as explained in response to claim 1 above, modifying image capture settings is to control the output of optic sensor of camera, wherein altering a micro optic is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate by design preference of optic component, hence Official Notice is taken).

To claim 5, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is high dynamic range (HDR) (HDR is a well-known preprocessing feature in the art which renders obvious implementation and/or modification, as admitted by applicant as prior art).

To claim 6, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is multiple depth of field (DOF) capture (DOF is a well-known preprocessing feature in the art of image processing which renders obvious implementation and/or modification, as admitted by applicant as prior art).

To claim 7, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is a shutter mechanism for light bundles (paragraphs 0079, 0091, 0101, 0110 -0111 of Asoma).


Shioya, Asoma, Park and Holcomb teach wherein the light bundle corresponds to an area in the focal plane (despite lack of disclosure, but having light bundle corresponds to an area in the focal plane is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for achieving target exposure with shutter and aperture control, hence Official Notice is taken).

To claim 9, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is aperture control (paragraphs 0005, 0060-0062 of Asoma).

To claim 12, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is a bright object in the field of view (as explained in response to claim 1 above).

To claim 13, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein the feature is low light levels in the image (paragraph 0094 of Asoma).

To claim 14, Shioya, Asoma, Park and Holcomb teach claim 1.
Shioya, Asoma, Park and Holcomb teach wherein configuring an optic includes varying the preprocessing of the image to control the output at a sensor (as explained in response to claim 1 

To claim 15, Shioya, Asoma, Park and Holcomb teach claim 14.
Shioya, Asoma, Park and Holcomb teach wherein the preprocessing includes additional binning (as explained in response in claim 1 above, binning correction).

To claim 16, Shioya, Asoma, Park and Holcomb teach claim 15.
Shioya, Asoma, Park and Holcomb teach wherein the additional binning operates to provide at least one of region of interest (ROI) selective binning, local aperture control or dynamic range control (paragraphs 0013-0014, 0019-0020 of Asoma).

To claim 17, Shioya, Asoma, Park and Holcomb teach claim 14.
Shioya, Asoma, Park and Holcomb teach wherein the preprocessing includes decimating (decimating is a well-known preprocessing feature in the art of image processing which renders obvious implementation and/or modification, as admitted by applicant as prior art).

To claim 18, Shioya, Asoma, Park and Holcomb teach claim 14.
Shioya, Asoma, Park and Holcomb teach wherein the preprocessing includes filtering (despite lack of disclosure, but having filtering in preprocessing is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for preferential filtering, hence Official Notice is taken).





Claims 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioya et al. (US4792694) in view of Asoma (US2010/0097493), Park et al. (US2018//0218710), Holcomb et al. (US2018/0115776) and Bagherinia et al. (US10169864).
To claim 10, Shioya, Asoma, Park and Holcomb teach claim 1.
But, Shioya, Asoma, Park and Holcomb do not expressly disclose wherein the feature allows cropping of the image to reduce data collection resources.
	Bagherinia teach pre-processing feature allows cropping of the image to reduce data collection resources (column 7 lines 40-49), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Shioya, Asoma, Park and Holcomb for preferential image capture commence.

To claim 11, Shioya, Asoma, Park, Holcomb and Bagherinia teach claim 10.
Shioya, Asoma, Park, Holcomb and Bagherinia teach wherein the resources include storage, bandwidth, or processing power (column 7 lines 40-49 of Bagherinia, pre-cropped feature reduce image size for storage).

To claim 19, Shioya, Asoma, Park and Holcomb teach claim 14.
But, Shioya, Asoma, Park and Holcomb do not expressly disclose wherein the preprocessing includes cropping.
.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 5, 2021